

 S795 ENR: To enhance whistleblower protection for contractor and grantee employees.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. 795IN THE SENATE OF THE UNITED STATESAN ACTTo enhance whistleblower protection for contractor and grantee employees.1.Enhancement of whistleblower protection for contractor and grantee employees(a)Protection for employees of grantees and subgrantees(1)Defense grantsSection 2409(a)(1) of title 10, United States Code, is amended by inserting or personal services contractor after subgrantee.(2)Civilian grantsSection 4712(a)(1) of title 41, United States Code, is amended by striking or grantee and inserting grantee, or subgrantee or personal services contractor.(3)Permanent extension of pilot program for enhancement of contractor protection from reprisal for disclosure of certain information(A)In generalSection 4712 of title 41, United States Code, is amended—(i)in the section heading by striking Pilot program for enhancement and inserting Enhancement; and(ii)by striking subsection (i).(B)Clerical amendmentThe table of sections at the beginning of chapter 47 of title 41, United States Code, is amended by striking the item relating to section 4712 and inserting the following new item:4712. Enhancement of contractor protection from reprisal for disclosure of certain information..(b)Prohibition on reimbursement for legal fees accrued in defense against reprisal claims(1)Defense contractsSection 2324(k) of title 10, United States Code, is amended—(A)by inserting or subcontractor, or personal services contractor after contractor each place it appears;(B)by inserting , subcontract, or personal services contract after contract each place it appears; and(C)in paragraph (1), by inserting or to any other activity described in subparagraphs (A) through (C) of section 2409(a)(1) of this title after statute or regulation.(2)Civilian contracts(A)In generalSection 4310 of title 41, United States Code, is amended—(i)by inserting , subcontractor, or personal services contractor after contractor each place it appears;(ii)by inserting , subcontract, or personal services contract after contract each place it appears; and(iii)in subsection (b)(1), by inserting or to any other activity described in section 4712(a)(1) of this title after statute or regulation.(B)Conforming amendmentSection 4304(a)(15) of title 41, United States Code, is amended by inserting or subcontractor, or personal service contractor after contractor.(c)Inclusion of contract clause in contracts awarded before effective dateAt the time of any major modification to a contract that was awarded before the date of the enactment of this Act, the head of the contracting agency shall make best efforts to include in the contract a contract clause providing for the applicability of the amendments made by this section and section 827 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1833).Speaker of the House of RepresentativesVice President of the United States and President of the Senate